UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 27, 2010 OR oTRANSITION REPORT PURSUANT SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-15611 iPARTY CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 76-0547750 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 270 Bridge Street, Suite 301, Dedham, Massachusetts (Address of Principal Executive Offices) (Zip Code) (781) 329-3952 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.) Yeso No þ As of May 6, 2010, there were 23,267,507 shares of common stock, $.001 par value, outstanding. iPARTY CORP. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults upon Senior Securities 25 Item 4. (Removed and Reserved) 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 EXHIBIT INDEX 27 -1- PART I - FINANCIAL INFORMATION Item 1.Financial Statements iPARTY CORP. CONSOLIDATED BALANCE SHEETS(unaudited) Mar 27, 2010 Dec 26, 2009 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventories, net Prepaid expenses and other assets Deferred income tax asset - current Total current assets Property and equipment, net Intangible assets, net Other assets Deferred income tax asset Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and book overdrafts $ $ Accrued expenses Current portion of capital lease obligations Current note payable Borrowings under line of credit Total current liabilities Long-term liabilities: Capital lease obligations, net of current portion Other liabilities Total long-term liabilities Commitments and contingencies Stockholders' equity: Convertible preferred stock - $.001 par value; 10,000,000 shares authorized, Series B convertible preferred stock - 1,150,000 shares authorized; 459,173 shares issued and outstanding (aggregate liquidation value of $9,183,460 at March 27, 2010) Series C convertible preferred stock - 100,000 shares authorized, issued and outstanding (aggregate liquidation value of $2,000,000 at March 27, 2010) Series D convertible preferred stock - 250,000 shares authorized, issued and outstanding (aggregate liquidation value of $5,000,000 at March 27, 2010) Series E convertible preferred stock - 533,333 shares authorized; 296,666 shares issued and outstanding (aggregate liquidation value of $1,112,497 at March 27, 2010) Series F convertible preferred stock - 114,286 shares authorized, issued and outstanding (aggregate liquidation value of $500,000 at March 27, 2010) Total convertible preferred stock Common stock - $.001 par value; 150,000,000 shares authorized; 22,798,647 shares issued and outstanding at March 27, 2010 and December 26, 2009 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. -2- iPARTY CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the three months ended Mar 27, 2010 Mar 28, 2009 Revenues $ $ Operating costs: Cost of products sold and occupancy costs Marketing and sales General and administrative Operating loss ) ) Interest income 16 28 Interest expense ) ) Net loss $ ) $ ) Loss per share: Basic and diluted $ ) $ ) Weighted-average shares outstanding: Basic and diluted The accompanying notes are an integral part of these Consolidated Financial Statements. -3- iPARTY CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the three months ended Mar 27, 2010 Mar 28, 2009 Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Deferred rent ) Non-cash stock-based compensation expense Loss on disposal of property and equipment - Non cash warrant expense Changes in operating assets and liabilities: Accounts receivable ) Inventories, net ) ) Prepaid expenses and other assets ) Accounts payable and book overdrafts Accrued expenses ) ) Net cash used by operating activities ) ) Investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Financing activities: Net borrowings under line of credit Principal payments on notes payable - ) Decrease in restricted cash Principal payments on capital lease obligations ) ) Net cash provided in financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of non-cash financing activities: Disposal of property and equipment $ - $ The accompanying notes are an integral part of these Consolidated Financial Statements. -4- iPARTY CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 27, 2010 (Unaudited) 1.BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES: Interim Financial Information The interim consolidated financial statements as of March 27, 2010 have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”) for interim financial reporting.These consolidated statements are unaudited and, in the opinion of management, include all adjustments (consisting of normal recurring adjustments and accruals) necessary to present fairly the consolidated balance sheets, consolidated operating results, and consolidated cash flows for the periods presented in accordance with U.S. generally accepted accounting principles.The consolidated balance sheet at December 26, 2009 has been derived from the audited consolidated financial statements at that date.Operating results for the Company on a quarterly basis may not be indicative of the results for the entire year due, in part, to the seasonality of the party goods industry.Historically, higher revenues and operating income have been experienced in the second and fourth fiscal quarters, while the Company has generated losses in the first and third quarters.Certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted in accordance with the rules and regulations of the SEC.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements, and accompanying notes, included in the Company’s Annual Report on Form 10-K, for the year ended December 26, 2009. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary after elimination of all significant intercompany transactions and balances. Revenue Recognition Revenues include the selling price of party goods sold, net of returns and discounts, and are recognized at the point of sale. The Company estimates returns based upon historical return rates and such amounts have not been significant to date. Concentrations The Company purchases its inventory from a diverse group of vendors. Five suppliers account for approximately 49.5% of the Company’s purchases of merchandise for the three months ended March 27, 2010, but the Company does not believe that it is overly dependent upon any single source for its merchandise, as the Company often uses more than one vendor for similar kinds of products.The Company entered into a Supply Agreement with its largest supplier on August 7, 2006. Beginning with calendar year 2008, the Supply Agreement requires the Company to purchase on an annual basis merchandise equal to the total number of stores open during such calendar year, multiplied by $180,000.The Supply Agreement provides for penalties in the event the Company fails to attain the annual purchase commitment that would require the Company to pay the difference between the purchases for that year and the annual purchase commitment for that year.Under the terms of the Supply Agreement, the annual purchase commitment for any individual year can be reduced for orders placed by the Company but not filled within a specified time period by the supplier.The purchases for 2009 fell short of the annual commitment by approximately $368,000. The supplier agreed to allow the Company to roll over this shortfall amount for the year 2009 into future years’ requirements without penalty. The Company is not aware of any reason that would prevent it from meeting the minimum purchase requirements, including the 2009 shortfall amount, during the remainder of the term of the Supply Agreement. -5- Accounts Receivable Accounts receivable primarily represent amounts due from credit card companies and from vendors for inventory rebates.Management does not provide for doubtful accounts as such amounts have not been significant to date; the Company does not require collateral. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from these estimates. Cash and Cash Equivalents and Restricted Cash The Company considers all highly liquid investments with an original maturity date of three months or less to be cash equivalents.Cash equivalents consist primarily of store cash funds and daily store receipts in transit to our concentration bank and are carried at cost, which approximates market value. The Company uses controlled disbursement banking arrangements as part of its cash management program.Outstanding checks, which were included in accounts payable and book overdrafts, totaled $813,327 at March 27, 2010 and $197,948 at December 26, 2009. Restricted cash represents funds on deposit established for the benefit of and under the control of Wells Fargo Retail Finance LLC, the Company’s lender under its line of credit, and constitutes collateral for amounts outstanding under this line. Fair Value of Financial Instruments The carrying values of cash and cash equivalents, accounts receivable and accounts payable approximate fair value because of the short-term nature of these instruments.The fair value of borrowings under the Company’s line of credit approximates the carrying value because the debt bears interest at a variable market rate.The fair value of the capital lease obligations approximates the carrying value.The fair value of the notes payable approximates the carrying value based on the short term maturity.The fair value of the warrants issued in 2006 was determined by using the Black-Scholes model (volatility of 108%, risk free rate of 4.73% and expected life of five years).The fair value of the warrants issued in 2008 was also determined by using the Black-Scholes model (volatility of 108%, risk free rate of 2.57% and expected life of five years). Inventories Inventories consist of party supplies and are valued at the lower of moving weighted-average cost or market which approximates FIFO (first-in, first-out).Inventories have been reduced by an allowance for obsolete and excess inventory, which is based on management’s review of inventories on hand compared to estimated future sales.The Company records vendor rebates, discounts and certain other adjustments to inventories, including freight costs, and these amounts are recognized in the income statement as the related goods are sold. -6- The activity in the allowance for obsolete and excess inventory is as follows: Three months ended Twelve months ended Mar 27, 2010 Dec 26, 2009 Beginning balance $ $ Increases to reserve Write-offs against reserve - ) Ending balance $ $ Net Loss per Share Net loss per basic share is computed by dividing net loss available to common shareholders by the weighted-average number of common shares outstanding.The common share equivalents of Series B-F preferred stock are required to be included in the calculation of net income per basic share, since the preferred stockholders are entitled to participate in dividends when and if declared by the Board of Directors on the same basis as if the shares of Series B-F preferred stock were converted to common stock. For periods with net losses, the Company does not allocate losses to Series B-F preferred stock. Net loss per diluted share is computed by dividing net loss by the weighted average number of common shares outstanding, plus the common share equivalents of Series B-F preferred stock on an as if-converted basis, plus the common share equivalents of the “in the money” stock options and warrants as computed by the treasury method.For the periods with net losses, the Company excludes these common share equivalents since their impact would be anti-dilutive. As of March 27, 2010, there were 27,546,177 potential additional common share equivalents outstanding, which were not included in the calculation of diluted net loss per share for the three months then ended because their effect would be anti-dilutive.These included 15,426,498 shares upon the conversion of the Company’s Series B-F preferred stock, 2,083,334 shares upon the exercise of a warrant with an exercise price of $0.475 per share, 100,000 shares upon the exercise of warrants with a weighted average exercise price of $1.50 per share and 9,936,345 shares upon the exercise of stock options with a weighted average exercise price of $0.41 per share. Stock option compensation expense The Company uses the Black-Scholes option pricing model to determine the fair value of stock based compensation.The Black-Scholes model requires the Company to make several subjective assumptions, including the estimated length of time employees will retain their vested stock options before exercising them (“expected term”), and the estimated volatility of the Company’s common stock price over the expected term, which is based on historical volatility of the Company’s common stock over a time period equal to the expected term.The Black-Scholes model also requires a risk-free interest rate, which is based on the U.S. Treasury yield curve in effect at the time of the grant, and the dividend yield on the Company’s common stock, which is assumed to be zero since the Company does not pay dividends and has no current plans to do so in the future.Changes in these assumptions can materially affect the estimate of fair value of stock based compensation and consequently, the related expense recognized in the consolidated statements of operations.The Company recognizes stock based compensation expense on a straight-line basis over the vesting period of each grant. The stock based compensation expense recognized by the Company was: For the three months ended Mar 27, 2010 Mar 28, 2009 Stock Based Compensation Expense $ $ Stock based compensation expense is included in general and administrative expense and had no impact on cash flow from operations and cash flow from financing activities for the three months ended March 27, 2010. -7- On May 27, 2009, the Company’s stockholders approved a new equity incentive plan entitled the 2009 Stock Incentive Plan (the “2009 Plan”).The Company no longer grants equity awards under its former equity incentive plan,the Amended and Restated 1998 Incentive and Nonqualified Stock Option Plan (the “1998 Plan” and with the 2009 Plan, the “Plans”). Under the Company’s Plans, options to acquire shares of common stock may be granted to officers, directors, key employees and consultants.Under the 2009 Plan, the exercise price for qualified incentive options and non-qualified options cannot be less than the fair market value of the stock on the grant date, as determined by the Company’s Board of Directors. In addition, under the 2009 Plan, other stock-based and performance awards may be granted to officers, directors, key employees and consultants, including stock appreciation rights, restricted stock, and restricted stock units. Under the Plans, a combined total of 11,000,000 shares of common stock or other stock based awards may be granted.To date, the Company has only issued options for shares under its Plans, which have been granted to employees, directors and consultants of the Company at fair market value at the date of grant.Of the options that have been issued, options for 435,261 shares have been exercised and options for 9,936,345 shares remain outstanding at March 27, 2010. Generally, employee options become exercisable over periods of up to four years, and expire ten years from the date of grant. The Company granted options for the purchase of an aggregate 165,000 shares of common stock to key employees on March 11, 2010 at an exercise price of $0.41 per share.The Company granted options for the purchase of an aggregate of 1,085,000 shares of common stock to key employees, including its executive officers, and each of the four independent members of the Board of Directors on May 27, 2009 at an exercise price of $0.11 per share.In addition, the Company granted options for the purchase of an aggregate of 200,000 shares of common stock to its Chief Financial Officer on March 4, 2009 at an exercise price of $0.07 per share.The grant date fair market value using the Black-Scholes option pricing model of the options granted on March 11, 2010 was $0.34 per share, was $0.09 per share for the options granted on May 27, 2009 and was $0.06 per share for the options granted on March 4, 2009. The fair market value of the options at the date of the grant was estimated using the Black-Scholes option-pricing model with the following weighted average assumptions: For the three months ended Mar 27, 2010 Mar 28, 2009 Risk-free interest rate % % Expected volatility % % Weighted average expected life (in years) Expected dividends % % A summary of the Company's stock options is as follows: Weighted Number Weighted Average of Average Remaining Aggregate Stock Exercise Price Life Intrinsic Options Price Range (Years) Value Outstanding - December 26, 2009 $ $ - $ Granted - Expired/Forfeited ) - Exercised - Outstanding - March 27, 2010 $ $ - $ $ Exercisable - March 27, 2010 $ $ - $ $ Available for grant - March 27, 2010 -8- The following table summarizes information for options outstanding and exercisable at March 27, 2010: Outstanding Exercisable Weighted Number Average Weighted Number Weighted of Remaining Average of Average Stock Life Exercise Stock Exercise Price Range Options (Years) Price Options Price $ - $ $ $ - Total $ $ The remaining unrecognized stock based compensation expense related to unvested awards at March 27, 2010 was $205,845 and the period of time over which this expense will be recognized is 3.96 years. Property and Equipment Property and equipment are stated at cost less accumulated depreciation and are depreciated on the straight-line method over the estimated useful lives of the assets.Expenditures for maintenance and repairs are charged to operations as incurred.A listing of the estimated useful life of the various categories of property and equipment is as follows: Asset Classification Estimated Useful Life Leasehold improvements Lesser of term of lease or 10 years Furniture and fixtures 7 years Computer hardware and software 3 years Equipment 5 years Intangible Assets Intangible assets consist primarily of (i) the values of two non-compete agreements acquired in conjunction with the purchase of retail stores in 2006 and 2008, and (ii) the occupancy valuationsof retail store leases acquired in those transactions. These assets have been accounted for at fair value as of their respective acquisition dates using significant other observable inputs, or Level 2 criteria, defined in the Fair Value Measurements section below. -9- Intangible assets as of March 27, 2010 and December 26, 2009 were: Mar 27, 2010 Dec 26, 2009 Non-compete agreements $ $ Occupancy valuations Other Intangible assets Less: accumulated amortization ) ) Intangible assets, net $ $ Amortization expense for these intangible assets was: For the three months ended Mar 27, 2010 Mar 28, 2009 Amortization expense $ $ Non-compete agreements are amortized based on the pattern of their expected cash flow benefits over the 5-year terms of the agreements. Occupancy valuations are amortized on a straight line basis over the terms of the related leases ranging from 79 to 96 months. The non-compete agreement amortization expense is included in general and administrative expense on the Consolidated Statement of Operations.The lease valuation amortization expense is included in cost of products sold and occupancy costs. Future amortization expense related to these intangible assets as of March 27, 2010 is: Year Amount Thereafter Total $ Accounting for the Impairment of Long-Lived Assets The Company reviews each store for impairment indicators whenever events and changes in circumstances suggest that the carrying amounts may not be recoverable from estimated future store cash flows. The Company’s review considers store operating results, future sales growth and cash flows.As of March 27, 2010, the Company has not identified any indicators of impairment based on its review of each of its stores’ operations and, accordingly, does not believe that any of its remaining long-lived assets are impaired. -10- Note Payable Note payable consists of one subordinated promissory note in the principal amount of $600,000, payable to Party City Corporation (the “Party City Note”).The note bears interest at the rate of 12.25% per annum and is payable by quarterly interest-only payments over four years, with the full principal amount due at the note’s maturity on August 7, 2010. During the fiscal year ended December 26, 2009, the Company paid in full two notes in accordance with their terms. The first was a subordinated note in the amount of $2,500,000 (the “Highbridge Note”). The second was a subordinated note in the original principal amount of $1,819,373 (the “Amscan Note”). The Highbridge Note matured on September 15, 2009, at which time the Company paid the full principal amount of $2,500,000 plus all accrued interest. The Amscan Note was payable in monthly installments of $59,562. It was paid in full on September 24, 2009. On August 7, 2006, the Company entered into a Supply Agreement with Amscan Inc. (“Amscan”), the largest supplier in the party goods industry.The Supply Agreement with Amscan gave the Company the right to receive certain additional rebates and more favorable pricing terms over the term of the agreement than generally were available to the Company under its previous terms with Amscan.The right to receive additional rebates, and the amount of such rebates, were subject to the Company’s achievement of increased levels of purchases and other factors provided for in the Supply Agreement.In exchange, the Supply Agreement obligates the Company to purchase increased levels of merchandise from Amscan until 2012.The Supply Agreement provided for an initial ramp-up period during 2006 and 2007 and, beginning with calendar year 2008, required the Company to purchase on an annual basis merchandise equal to the total number of its stores open during such calendar year, multiplied by $180,000 until 2012.The Supply Agreement provides for penalties in the event the Company fails to attain the annual purchase commitment.Under the terms of the Supply Agreement, the annual purchase commitment for any individual year can be reduced for orders placed by the Company but not filled by the supplier within a specified time period.The Company’s purchases for 2009 fell short of the annual commitment by approximately $368,000. The supplier has agreed to allow the Company to roll over the shortfall amount for the year 2009 into future years’ requirements, without penalty. The Company is not aware of any reason that would prevent it from meeting the minimum purchase requirements, including the 2009 shortfall amount, for the remainder of the term of the Supply Agreement. On August 7, 2006, the Company also entered into and simultaneously closed an Asset Purchase Agreement with Party City Corporation, an affiliate of Amscan, pursuant to which the Company acquired a Party City retail party goods store in Peabody, Massachusetts and received a five-year non-competition covenant from Party City covering Massachusetts, Maine, New Hampshire, Vermont, Rhode Island and Windsor and New London counties in Connecticut , for aggregate consideration of $2,450,000, payable by a subordinated note in the principal amount of $600,000, which is the Party City Note defined above, and $1,850,000 in cash. Line of Credit On July 1, 2009, the Company and its wholly-owned subsidiary, iParty Retail Stores Corp., as borrowers (together, the “Borrowers”), and Wells Fargo, as administrative agent, collateral agent, swing line lender and lender, entered into a Second Amended and Restated Credit Agreement (the “Agreement”). The Agreement amended and restated the previous revolving credit facility with Wells Fargo, continued the revolving line of credit with Wells Fargo in the amount of up to $12,500,000 and extended the maturity date of the revolving line of credit for three years to July 2, 2012.In addition, the Agreement includes an option whereby the Borrowers may increase the revolving line of credit up to a maximum level of $15,000,000, at any time until July 2, 2011.The amount of credit that is available from time to time under the Agreement is determined as a percentage of the value of eligible inventory plus a percentage of the value of eligible credit card receivables, as reduced by certain reserve amounts that may be required by Wells Fargo. Borrowings under the Agreement will generally accrue interest at a margin ranging from 3.00% to 3.50% (determined according to the average daily excess availability during the fiscal quarter immediately preceding the adjustment date) over, at the Borrowers’ election, either the London Interbank Offered Rate (“LIBOR”) or a base rate determined by Wells Fargo from time to time.The credit facility also provides for letters of credit and includes an unused line fee on the unused portion of the revolving credit line. -11- The obligations of the Borrowers under the Agreement and the other loan documents are secured by a lien on substantially all of the personal property of the Borrowers. The Agreement has financial covenants that are limited to minimum availability and capital expenditures and contains a number of restrictive covenants, such as incurrence, payment or entry into certain indebtedness, liens, investments, acquisitions, mergers, dispositions and dividends. The Agreement contains events of default customary for credit facilities of this type.Upon an event of default that is not cured or waived within any applicable cure periods, in addition to other remedies that may be available to Wells Fargo, the obligations under the Agreement may be accelerated, outstanding letters of credit may be required to be cash collateralized and the lenders may exercise remedies to collect the balance due, including to foreclose on the collateral.Should the Agreement be prepaid or the maturity accelerated for any reason, the Borrowers would be responsible for an early termination fee in the amount of (i) 1.50% of the revolving credit facility ceiling then in effect within the first year of the term of the facility, (ii) 1.00% of the revolving credit facility ceiling then in effect within the second year of the term of the facility and (ii) 0.50% thereafter. The line includes a financial covenant requiring the Company to maintain a minimum availability under the line of 7.5% of the credit limit.At the current credit limit of $12,500,000, the minimum availability is $937,500.The Agreement also has a covenant that requires the Company to limit its capital expenditures to within 110% of those amounts included in its business plan, which may be updated from time to time.At March 27, 2010, the Company was in compliance with all debt covenants.The Agreement also includes a 0.5% unused line fee.The line generally prohibits the payment of any dividends or other distributions to any of the Company’s classes of capital stock. The amounts outstanding under the line as of March 27, 2010 and December 26, 2009 were $2,922,565 and $2,526,982, respectively.The interest rate on these borrowings was 6.25% at March 27, 2010 and 6.25% at December 26, 2009.The outstanding balances under the line are classified as current liabilities in the accompanying consolidated balance sheets since the Company is required to apply daily lock box receipts to reduce the amount outstanding.At March 27, 2010, the Company had approximately $3,920,328 of additional availability under the line. Stockholders’ Equity During the three months ended March 27, 2010, there were no exercises of stock options or warrants, and no conversions of convertible preferred stock. On May 27, 2009, the Company’s stockholders approved an amendment to the Company's Restated Certificate of Incorporation to authorize the Board of Directors to implement a reverse stock split, pursuant to which the existing shares of the Company's common stock would be combined into new shares of the Company's common stock at an exchange ratio ranging between one-for-five and one-for-thirty, with the exchange ratio to be determined by the Board of Directors (the "Reverse Stock Split").With the approval of the Reverse Stock Split, the Board of Directors has the authority, but not the obligation, to effect the Reverse Stock Split at any time prior to the date of the 2010 Annual Meeting of Stockholders, without further approval or authorization of stockholders.The Reverse Stock Split will be effected, if at all, only upon a determination by the Board of Directors that implementing a Reverse Stock Split is in the best interest of the Company and its stockholders and after the filing of an amendment to the Company’s Restated Certificate of Incorporation with the Secretary of State of the State of Delaware. On May 27, 2009, the Company’s stockholders approved a new equity incentive plan entitled the 2009 Stock Incentive Plan (the “2009 Plan”).The Company no longer grants equity awards under its former equity incentive plan,the Amended and Restated 1998 Incentive and Nonqualified Stock Option Plan (the “1998 Plan” and with the 2009 Plan, the “Plans”). Under the Company’s Plans, options to acquire shares of common stock may be granted to officers, directors, key employees and consultants.Under the 2009 Plan, the exercise price for qualified incentive options and non-qualified options cannot be less than the fair market value of the stock on the grant date, as determined by the Company’s Board of Directors. In addition, under the 2009 Plan, other stock-based and performance awards may be granted to officers, directors, key employees and consultants, including stock appreciation rights, restricted stock, and restricted stock units. Under the Plans, a combined total of 11,000,000 shares of common stock or other stock based awards may be granted.To date, the Company has only issued options for shares under its Plans, which have been granted to employees, directors and consultants of the Company at fair market value at the date of grant.Of the options that have been issued, options for 435,261 shares have been exercised and options for 9,936,345 shares remain outstanding at March 27, 2010. Generally, employee options become exercisable over periods of up to four years, and expire ten years from the date of grant. -12- Fair Value Measurements Effective December 30, 2007, the Company adopted Accounting Standards Codification (ASC) 820, Fair Value Measurements and Disclosures. ASC 820 defined fair value as the price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also described three levels of inputs that may be used to measure the fair value: Level 1 – quoted prices in active markets for identical assets or liabilities Level 2 – observable inputs other than quoted prices in active markets for identical assets or liabilities Level 3 – unobservable inputs in which there is little or no market data available, which require the reportingentity to develop its own assumptions The only assets and liabilities subject to fair value measurement standards at March 27, 2010 and December 26, 2009 are cash equivalents and restricted cash which are based on Level 1 inputs. 2. SUBSEQUENT EVENTS The Company has evaluated subsequent events as required by ASC 855, Subsequent Events, and has determined that there were no subsequent events to recognize or disclose in these financial statements except for acceleration of options for the purchase of 720,000 shares of common stock to two executives in connection with the execution of new employment contracts on April 1, 2010.The acceleration of these options resulted in an additional expense of $48,204 recognized on April 1, 2010. -13- Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with the unaudited Consolidated Financial Statements and related Notes included in Item 1 of this Quarterly Report on Form 10-Q and the audited Consolidated Financial Statements and related Notes and Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, contained in our Annual Report on Form 10-K for the fiscal year ended December 26, 2009. Certain statements in this Quarterly Report on Form 10-Q, particularly statements contained in this Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E ofthe Securities Exchange Act of 1934, as amended.The words “anticipate”, “believe”, “estimate”, “expect”, “plan”, “intend” and other similar expressions are intended to identify these forward-looking statements, but are not the exclusive means of identifying them.Forward-looking statements included in this Quarterly Report on Form 10-Q or hereafter included in other publicly available documents filed with the Securities and Exchange Commission (“SEC”), reports to our stockholders and other publicly available statements issued or released by us involve known and unknown risks, uncertainties, and other factors which could cause our actual results, performance (financial or operating) or achievements to differ from the future results, performance (financial or operating) or achievements expressed or implied by such forward looking statements.Such future results are based upon our best estimates based upon current conditions and the most recent results of operations.Various risks, uncertainties and contingencies could cause our actual results, performance or achievements to differ materially from those expressed in, or implied by, the forward-looking statements contained in this Quarterly Report on Form 10-Q.These include, but are not limited to, those described below under the heading “Factors That May Affect Future Results” and in Part II, Item 1A, “Risk Factors” as well as under Item 1A, “Risk Factors” of our most recently filed Annual Report on Form 10-K for the fiscal year ended December 26, 2009 and our other periodic reports filed with the SEC. We assume no obligation to update these forward looking statements contained in this report, whether as a result of new information, future events or otherwise. Overview We are a party goods retailer operating stores throughout New England, where 46 of our 51 retail stores are located, and in Florida.We believe we are a leading brand in the party industry in the markets we serve and a leading resource in those markets for consumers seeking party goods, party planning advice and information.We also license the name iParty.com (at www.iparty.com) to a third party in exchange for royalties, which to date have not been significant. Our 51 retail stores are located predominantly in New England with 7 stores in Connecticut, 6 in New Hampshire, 3 in Rhode Island, 3 in Maine, 1 in Vermont, and 26 in Massachusetts, including a new store opened in December 2009 in Boston.We also operate 5 stores in Florida. Our stores range in size from approximately 8,000 square feet to 20,295 square feet and average approximately 10,175 square feet in size. We lease our properties, typically for 10 years and usually with options from our landlords to renew our leases for an additional 5 or 10 years. The following table shows the number of stores in operation (not including temporary stores): For the three months ended Mar 27, 2010 Mar 28, 2009 Beginning of period 51 50 Openings / Acquisitions - - Closings - - End of period 51 50 -14- Our stores feature over 20,000 products ranging from paper party goods, Halloween costumes, greeting cards and balloons to more unique merchandise such as piñatas, tiny toys, masquerade and Hawaiian Luau items.Our sales are primarily driven by the following holiday and party events:Halloween, Christmas, Easter, Valentine’s Day, New Year’s, Independence Day, St. Patrick’s Day, Thanksgiving, Hanukkah and professional sports playoff events.We also focus our business closely on lifetime events such as anniversaries, graduations, birthdays, and bridal and baby showers. During the 2009 Halloween season, we operated four temporary Halloween stores.Three of the stores were in the greater Boston area and one in New Hampshire.These stores featured a strategically selected assortment of Halloween related merchandise. Three of these stores were closed in early November 2009 and one was converted to a permanent store in December 2009.During the 2008 Halloween season we operated two temporary Halloween stores in the greater Boston area, which were both closed in early November 2008. Trends and Quarterly Summary Our business has a seasonal pattern.In the past three years, we have realized an average of approximately 34.3% of our annual revenues in our fourth quarter, which includes Halloween and Christmas, and an average of approximately 24.9% of our revenues in the second quarter, which includes school graduations, and often the Easter holiday.Also, during these past three years, we have had net income in our second and fourth quarters and generated losses in our first and third quarters. First Quarter Summary For the first quarter of 2010, our consolidated revenues were $14.8 million, compared to $14.6 million for the first quarter of 2009. The increase in first quarter revenues from the year-ago period included a 1.3% increase in comparable store sales (sales from stores open more than one year). The increase in consolidated revenue was primarily due to the increase in customer traffic and the sales from our new store in Boston, Massachusetts.Consolidated gross profit margin was 35.7% for the first quarter of 2010 compared to a margin of 35.6% for the same period in 2009.The improvement in gross profit margin was due to increased leveraging of occupancy costs attributable to higher sales in the first quarter of 2010 compared to the first quarter of 2009.Theconsolidated net loss for the first quarter of 2010 was $1,485,134 or $0.07 per share, compared to a consolidated net loss of $1,715,271, or $0.08 per share, for the first quarter in 2009, a decrease of $230,137. Acquisition and Growth Strategy Our growth strategy for 2010 includes further development of our urban store concept, which we started in late 2009 with the opening or our Boston store, expanding the temporary Halloween store side of our business, opening one or two more new stores, and reviewing potential acquisition of other entities. Currently, we plan to open an additional store in another prime Boston retail location before the upcoming 2010 Halloween season, and we are actively reviewing sites for an expanded number of temporary Halloween stores for 2010. Any determination to open a new or temporary store or make an acquisition will be based upon a variety of factors, including, without limitation, the purchase price and other financial terms of the transaction, the business prospects, geographical location and the extent to which any new or temporary store or acquisition would enhance our prospects. On January 2, 2008, we completed the purchase of two retail stores located in Rhode Island and a related non-compete agreement. The aggregate consideration paid was $1,350,000 plus approximately $195,000 for associated inventory. The stores were converted into iParty stores immediately following the closing of the transaction. We did not complete any other acquisitions in 2008 or 2009, although we opened two temporary Halloween stores during the fourth quarter of 2008, and four temporary Halloween stores and one new store during the fourth quarter of 2009.The consideration for the January 2008 store acquisitions was ascribed as follows: -15- Fair Value at Jan 2, 2008 Non-compete agreement $ Occupancy valuation Equipment and other $ Results of Operations Fiscal year 2010 has 52 weeks and ends on December 25, 2010.Fiscal year 2009 had 52 weeks and ended on December 26, 2009. The first quarter of fiscal year 2010 had 13 weeks and ended on March 27, 2010.The first quarter of fiscal year 2009 had 13 weeks and ended on March 28, 2009. Three Months Ended March 27, 2010 Compared to Three Months Ended March 28, 2009 Revenues Revenues include the selling price of party goods sold, net of returns and discounts, and are recognized at the point of sale.Our consolidated revenues for the first quarter of fiscal 2010 were $14,836,379, an increase of $267,972, or 1.8% from the first quarter of the prior fiscal year. The increase was primarily due to an increased level of consumer demand in the first quarter of 2010 compared to the first quarter of 2009, plus sales from our new store in Boston, Massachusetts. For the three months ended Mar 27, 2010 Mar 28, 2009 Revenues $ $ Increase (decrease) in revenues % %) Comparable store sales for the quarter increased by 1.3%. Cost of products sold and occupancy costs Cost of products sold and occupancy costs consist of the cost of merchandise sold to customers and the occupancy costs for our stores.Our cost of products sold and occupancy costs for the first quarter of fiscal 2010 were $9,534,769, or 64.3% of revenues, an increase of $152,703 and a decrease of 0.1 percentage point, as a percentage of revenues, from the first quarter of the prior fiscal year. For the three months ended Mar 27, 2010 Mar 28, 2009 Cost of products sold and occupancy costs $ $ Percentage of revenues % % As a percentage of revenues, the slight decrease in cost of products sold and occupancy costs was primarily attributable to the increased leveraging of occupancy costs related to higher sales in the first quarter of 2010 compared to the first quarter of 2009. -16- Marketing and sales expense Marketing and sales expense consists primarily of advertising and promotional expenditures, all store payroll and related expenses for personnel engaged in marketing and selling activities and other non-payroll expenses associated with operating our stores.Our consolidated marketing and sales expense for the first quarter of fiscal 2010 was $4,936,767, or 33.3% of revenues, a decrease of $42,551 or 0.9 percentage point, as a percentage of revenues, from the first quarter of the prior fiscal year. For the three months ended Mar 27, 2010 Mar 28, 2009 Marketing and sales $ $ Percentage of revenues % % As a percentage of revenues, the decrease in marketing and sales expense was primarily due to increased leveraging of this expense related to higher sales in the first of quarter of 2010 compared to the first quarter of 2009. General and administrative expense General and administrative (“G&A”) expense consists of payroll and related expenses for executive, merchandising, finance and administrative personnel, as well as information technology, professional fees and other general corporate expenses.Our consolidated G&A expense for the first quarter of fiscal 2010 was $1,783,814, or 12.0% of revenues, a decrease of $1,956 or 0.3 percentage point, as a percentage of revenues, from the first quarter of the prior fiscal year. For the three months ended Mar 27, 2010 Mar 28, 2009 General and administrative $ $ Percentage of revenues % % The decrease in general and administrative expense as a percentage of revenues from the first quarter of the prior fiscal year was due to the increased leveraging of these costs related to higher sales in the first quarter of 2010 compared to the first quarter of 2009. Operating loss Our operating loss for the first quarter of fiscal 2010 was $1,418,971, or 9.6% of revenues, as compared to an operating loss of $1,578,747, or 10.8% of revenues for the first quarter of the prior fiscal year. Interest expense Our interest expense in the first quarter of fiscal 2010 was $66,179, a decrease of $70,373 from the first quarter of the prior fiscal year.The decrease in the first quarter of fiscal 2010 as compared to the prior period was primarily due to the repayment of our Highbridge Note which was paid in full on September 15, 2009 and our Amscan Note which was paid in full on September 24, 2009.There were no principal payments on notes payable in the first quarter of 2010. Income taxes We have not provided for income taxes for the first quarter of fiscal 2010 or fiscal 2009 due to losses inthe three month period ended March 27, 2010 and for fiscal 2009 and the availability of net operating loss (NOL) carryforwards to eliminate federal taxable income on an annual basis. No benefit has been recognized with respect to current losses or NOL carryforwards due to the uncertainty of future taxable income beyond 2010, the assessment of which depends largely on the Company’s operating results during its fourth quarter.The Company continues to believe it will be able to realize deferred tax of $414,687 based on estimated 2010 taxable income. -17- At the end of 2009, we had estimated federal net operating loss carryforwards of approximately $17.9 million, which begin to expire in 2019.In accordance with Section 382 of the Internal Revenue Code, the use of these carryforwards may be subject to annual limitations based upon certain ownership changes of our stock that may have occurred or that may occur. Net loss Our net loss in the first quarter of fiscal 2010 was $1,485,134, or $0.07 per basic and diluted share, compared to a net loss of $1,715,271, or $0.08 per basic and diluted share, in the first quarter of the prior fiscal year. Liquidity and Capital Resources Our primary uses of cash are: · purchases of inventory, including purchases under our Supply Agreement with Amscan, as described more fully below; · occupancy expenses of our stores; · employee salaries; and · new store openings, including our temporary stores. Our primary sources of cash are: · cash from operating activities; and · debt, including our line of credit and note payable. Our prospective cash flows are subject to certain trends, events and uncertainties, including demands for capital to support growth, improve our infrastructure, respond to economic conditions, and meet contractual commitments. Based on our current operating plan, we believe that anticipated revenues from operations and borrowings available under our line of credit will be sufficient to fund our operations, working capital requirements, scheduled note payment as discussed below, and capital expenditures through the next twelve months.In the event that our operating plan changes due to changes in our strategic plans, lower-than-expected revenues, unanticipated expenses, increased competition, unfavorable economic conditions, declines in consumer confidence and spending, or other unforeseen circumstances, our liquidity may be negatively impacted.If so, we could be required to adjust our expenditures for 2010 to conserve working capital or raise additional capital, possibly including debt or equity financing and to fund operations and our business strategy.Given the current state of the debt and equity markets and our capital structure, this could be difficult and expensive, and we might not be able to do so on terms acceptable to us. Notes Payable At the beginning of our fiscal year 2009, we had three notes payable outstanding. We refer to these notes as the Highbridge Note, the Amscan Note and the Party City Note.For a more detailed description of these notes, we refer you to the section titled “Notes Payable” in the Notes to Consolidated Financial Statements for the year ended December 26, 2009 included in Item 8 of the Annual Report on Form 10-K for the fiscal year ended December 26, 2009, as filed with the SEC on March 23, 2010. In the third quarter of 2009, we paid in full the Highbridge Note and the Amscan Note. The Highbridge note was paid off through additional borrowings under our line of credit with Wells Fargo. The Amscan Note was payable in monthly installments, the last of which was paid in September, 2009.At March 27, 2010, only the Party City Note, with a principal balance of $600,000 remained outstanding. The full principal amount of this note is due at the note’s maturity on August 7, 2010. In connection with the issuance of the Highbridge Note, we also issued a warrant, the Highbridge Warrant, exercisable for 2,083,334 shares of our common stock at an exercise price of $0.475 per share, or 125% of the closing price of our common stock on the day immediately prior to the closing of the transaction.The agreements entered into in connection with the financing granted Highbridge resale registration rights with respect to the shares of common stock underlying the Highbridge Warrant and provide for certain anti-dilution rights and other covenants with respect to the listing of our common stock. The issuance of the Highbridge Warrant triggered certain anti-dilution provisions of our Series B, C, and D convertible preferred stock. -18- Line of Credit On July 1, 2009, we entered into a Second Amended and Restated Credit Agreement (the “new line”) with Wells Fargo Retail Finance, LLC (“Wells Fargo”), which amended and restated the previous revolving credit facility with Wells Fargo.The new line continues the revolving line of credit in the amount of up to $12,500,000 and extends the maturity date for three years to July 2, 2012. As with the previous line with Wells Fargo, the new line includes an option whereby we may increase the revolving line of credit up to a maximum level of $15,000,000 at any time prior to July 2, 2011. The amount of credit that is available from time to time under the new line is determined as a percentage of the value of eligible inventory plus a percentage of the value of eligible credit card receivables, as reduced by certain reserve amounts that may be required by Wells Fargo. Borrowings under the new line will generally accrue interest at a margin ranging from 3.00% to 3.50% (determined according to the average daily excess availability during the fiscal quarter immediately preceding the adjustment date) over, at our election, either the London Interbank Offered Rate (“LIBOR”) or a base rate determined by Wells Fargo from time to time.The new line margins are an increase over the previous line, and may result in an increase in overall borrowing cost under the new line.The new line also provides for letters of credit for up to a sublimit of $2 million to be used in connection with inventory purchases and includes an unused line fee on the unused portion of the revolving credit line. The new line also provided for a closing fee of $125,000, which was paid to Wells Fargo at closing.Our obligations under the new line continue to be secured by a lien on substantially all of our personal property. Our inventory consists of party supplies which are valued at the lower of moving weighted-average cost or market, which approximates FIFO (first-in, first-out) and are reduced by an allowance for obsolete and excess inventory and are further reduced or increased by other adjustments, including vendor rebates and discounts and freight costs.Our line of credit availability calculation allows us to borrow against “acceptable inventory at cost”, which is based on our inventory at cost and applies adjustments that our lender has approved, which may be different than adjustments we use for valuing our inventory in our financial statements, such as the adjustment to reserve for inventory shortage.The amount of “acceptable inventory at cost” was approximately $13,951,381 at March 27, 2010. Our accounts receivable consist primarily of credit card receivables and vendor rebates receivable.Our line of credit availability calculation allows us to borrow against “eligible credit card receivables”, which are the credit card receivables for the previous two to three days of business.The amount of “eligible credit card receivables” was approximately $279,453 at March 27, 2010. Our total borrowing base is determined by adding the “acceptable inventory at cost” times an agreed upon advance rate plus the “eligible credit card receivables” times an agreed upon advance rate but not to exceed our established credit limit, which was $12,500,000 at March 27, 2010.Under the terms of our line of credit, our $12,500,000 credit limit is reduced by (1) a minimum availability block, (2) customer deposits, (3) gift certificates, (4) merchandise credits and (5) outstanding letters of credit. The amounts outstanding under our line were $2,922,565 at March 27, 2010 and $2,681,782 at March 28, 2009 an increase of $240,783. Our additional availability was $3,920,328 at March 27, 2010 and $4,389,401 at March 28, 2009.The decrease in our additional availability is primarily due to the borrowing related to the payoff of the Highbridge Note in September 2009. The outstanding balances under our line are classified as current liabilities in the accompanying consolidated balance sheets because we are required to apply daily lock-box receipts to reduce the amount outstanding. As with the previous line, the new line has financial covenants that are limited to minimum availability and capital expenditures and contains various restrictive covenants, such as incurrence, payment or entry into certain indebtedness, liens, investments, acquisitions, mergers, dispositions and dividends. Under the new line, we are required to maintain a minimum availability of 7.5% of the credit limit, which is an increase from the previous requirement of 5% and, consistent with the previous line, to limit our capital expenditures to within 110% of those amounts included in our business plan, which may be updated from time to time.At March 27, 2010, we were in compliance with these financial covenants. -19- The new line contains events of default customary for credit facilities of this type.Upon an event of default that is not cured or waived within any applicable cure periods, in addition to other remedies that may be available to Wells Fargo, the obligations under the new line may be accelerated, outstanding letters of credit may be required to be cash collateralized and the lenders may exercise remedies to collect the balance due, including to foreclose on the collateral.Should the new line be prepaid or the maturity accelerated for any reason, we would be responsible for an early termination fee in the amount of (i) 1.50% of the revolving credit facility ceiling then in effect within the first year of the term of the facility, (ii) 1.00% of the revolving credit facility ceiling then in effect within the second year of the term of the facility and (iii) 0.50% thereafter. Supply Agreement with Amscan Our Supply Agreement with Amscan gave us the right to receive certain additional rebates and more favorable pricing terms over the term of the agreement than generally were available to us under our previous terms with Amscan.The right to receive additional rebates, and the amount of such rebates, are subject to our achievement of increased levels of purchases and other factors provided for in the Supply Agreement.In exchange, the Supply Agreement obligates us to purchase certain levels of merchandise from Amscan until 2012.Beginning with calendar year 2008, the Supply Agreement requires us to purchase on an annual basis merchandise equal to the total number of our stores open during such calendar year, multiplied by $180,000.The Supply Agreement provides for penalties in the event we fail to attain the annual purchase commitment that would require us to pay Amscan the difference between the purchases for that year and the annual purchase commitment for that year. Under the terms of the Supply Agreement, the annual purchase commitment for any individual year can be reduced for orders placed by us but not filled by the supplier.Our purchases for 2009 fell short of the annual commitment by approximately $368,000. The supplier has agreed to allow us to roll over the shortfall amount for the year 2009 into future years’ requirements, without penalty. We are not aware of any reason that would prevent us from meeting the minimum purchase requirements, including the 2009 shortfall amount, for the remainder of the term of the Supply Agreement. Although we do not expect to incur any penalties under this Supply Agreement, if they were to occur, there could be a material adverse effect on our uses and sources of cash. Operating, Investing and Financing Activities Our operating activities used $837,881 during the first quarter of 2010 compared to $724,586 during the first quarter of 2009, an increase of $113,295.The increase in cash used by operating activities was primarily due to the payment of incentive compensation and increased inventory levels, including inventory for our new Boston, Massachusetts store, partially offset by an increase in accounts payable . We used $131,651 in investing activities during the first quarter of 2010 compared to $200,881 during the first quarter of 2009, a decrease of $69,230.The cash invested in 2010 was primarily due to the new store opening in Boston, Massachusetts, point of sale register updates in our retail stores and other store improvements. The cash invested in 2009 was primarily due to the modification of our internal systems to improve our compliance with payment card industry data security standards and the relocation of our Walpole store to a new, larger location. We provided $969,432 from financing activities during the first quarter of 2010 compared to $924,967 during the first quarter of 2009, an increase of $44,465.The increase was primarily related to the repayment of the Amscan note payable in the third quarter of 2009. As a result of that repayment, we had no principal payments on notes payable during the first quarter of 2010, compared to $110,528 principal payments during the first quarter of 2009. -20- Contractual Obligations Contractual obligations at March 27, 2010 were as follows: Payments Due By Period Within Within Within 2 - 3 4 - 5 After 1 Year Years Years 5 Years Total Line of credit $ $
